Exhibit 10.3

(Nonqualified Stock Option for Employee)

PRIVATEBANCORP, INC.

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (this “Agreement”) is made as of the date set forth
on the in the Stock Option Certificate (as defined in Section 1) by and between
PrivateBancorp, Inc., a Delaware corporation (the “Company”), and the Optionee
identified on the Stock Option Certificate (“Optionee”). Except as otherwise
indicated or defined herein, all words with initial capitals shall have the same
meaning as ascribed to them in the Plan. Optionee acknowledges receipt of a copy
of the Plan.

WHEREAS, the Company desires to grant to Optionee an option (“Option”) to buy
shares of the Company’s Common Stock, pursuant to the PrivateBancorp, Inc. 2011
Incentive Compensation Plan (the “Plan”) and this Agreement;

NOW, THEREFORE, the parties hereto agree as follows:

1. Grant and Designation of Option. Subject to Optionee’s execution and delivery
of the related Stock Option Certificate attached hereto or otherwise delivered
or made available to Optionee in electronic form (the “Stock Option
Certificate”) and any documents described therein, and subject to the Plan (the
terms and provisions of which are incorporated herein and expressly made a part
hereof), including, but not limited to, adjustments required pursuant thereto,
the Company hereby grants to Optionee the Option to purchase the aggregate
number of shares of Common Stock set forth on the Stock Option Certificate at
the price per share (“Option Price”) set forth on such Stock Option Certificate.
The Option granted hereunder shall not be treated as an incentive stock option
within the meaning of Section 422 of the Code. This Agreement and the Option is
subject to all good faith determinations of the Committee and of the Company
pursuant to the Plan.

2. Term of Option; Vesting. Subject to earlier termination, acceleration or
cancellation of the Option as provided herein, the term of the Option shall be
for a period 10 years from the date hereof. Subject to the provisions of this
Agreement, the Option shall be vested and exercisable at such times and as to
such number of shares as determined on the schedule set forth on the Stock
Option Certificate. If a Change of Control occurs during the period of
Optionee’s employment with the Company and its Subsidiaries, the Option shall
vest to the extent provided in Section 13 of the Plan, and Optionee shall be
entitled to exercise the Option to the extent vested (it being understood that
vesting will accelerate and the Option shall become immediately exercisable
except to the extent Optionee receives a Replacement Award; in the event
Optionee receives a Replacement Award and, within two years after the Change of
Control, Optionee’s employment is terminated by the Company (other than a
Termination for Cause), or by Optionee with Good Reason, then, upon such
termination, the Replacement Award shall become fully vested and exercisable).

3. Method of Exercise.

(a) Subject to the terms and conditions of this Agreement, the Option may be
exercised by giving notice to the Company (the “Exercise Notice”) by such
electronic or telephonic procedure as the Company has established or may
establish from time to time

 

-1-



--------------------------------------------------------------------------------

(including procedures provided by a third party engaged by the Company to
provide administrative services related to the Option), or, if no such
procedures are then in effect, in writing to its offices at 120 South LaSalle
Street, Chicago, Illinois 60603 (or such other offices of the Company which are
hereinafter designated by the Company) to the attention of the Secretary of the
Company. The Exercise Notice (i) shall state (A) the election to exercise the
Option and (B) the total number of full shares in respect to which it is being
exercised, and (ii) shall be signed by the person or persons exercising the
Option.

(b) Optionee shall pay the total amount due resulting from such exercise in any
of the following forms: (i) by certified or cashier’s check for the full amount
of the purchase price of such shares; (ii) by delivery of certificates for
shares of Previously-Acquired Shares (or deemed delivery based on attestation to
the ownership of Previously-Acquired Shares) having a Fair Market Value equal to
the total payment due from Optionee; (iii) through a simultaneous exercise of
Optionee’s Option and sale of the shares of Common Stock hereby acquired
pursuant to a brokerage arrangement approved in advance by the Committee to
assure its conformity with the terms and conditions of the Plan; or (iv) by a
combination of the methods described in (i), (ii) and (iii) above. To the extent
applicable, Optionee shall also pay the amount, in cash, of any federal, state
and local income, Social Security and Medicare taxes required to be withheld as
a result of the exercise, unless Optionee delivers Previously-Acquired Shares or
elects to have the Company withhold from the shares purchased, shares having a
Fair Market Value equal to such required tax withholding amount. The value of
any shares withheld may not be in excess of the amount of taxes required to be
withheld by the Company determined by applying the applicable minimum statutory
withholding tax rates. Upon receipt of the foregoing, the Company shall issue
the shares of Common Stock as to which the Option has been duly exercised.

(c) In the discretion of the Committee, any shares issued upon exercise of the
Option may be non-certificated and, accordingly, issuances and transfers shall
be reflected on the stock ledger books and records of the Company and no
certificate of shares of Common Stock in respect of Optionee’s shares will be
issued to Optionee, to the extent not prohibited by applicable law, the
Company’s certificate of incorporation and by-laws, or the rules of any stock
exchange.

4. Restrictions.

(a) This Option may not be exercised if the issuance of such shares upon such
exercise or the method of payment of consideration for such shares would
constitute a violation of any applicable federal or state securities or other
law or regulation. As a condition to the exercise of this Option, the Company
may require Optionee to make any representation and warranty to the Company as
may be required by any applicable law or regulation.

(b) Notwithstanding anything to the contrary set forth in this Agreement or in
the Plan, each provision of this Agreement and all amounts which may be payable
hereunder or under the Plan shall be subject to any restrictions or limitations
required by any of the Emergency Economic Stabilization Act of 2008, the
American Recovery and Reinvestment Act of 2009 and the TARP Capital Purchase
Program or any subsequent or similar legislation, and any regulations or
interpretations that have been or may from time to time be promulgated
thereunder, including, but not limited to the Interim Final Rule issued by the
U.S. Treasury Department on June 15, 2009 (all such legislation, regulations and
interpretations, and any

 

-2-



--------------------------------------------------------------------------------

amendments or modifications thereof, collectively (“TARP”), as may be in effect
on the date hereof and as may be amended, replaced or supplemented at any time
and from time to time hereafter; provided, nothing herein shall limit or
otherwise diminish any waiver previously entered into by Optionee pursuant to
the Company’s participation in the TARP Capital Purchase Program, which waiver
shall remain in full force and effect. The terms set forth in this Agreement are
further subject to any applicable conditions, limitations or restrictions that
may be imposed by any governmental or regulatory authority, including but not
limited to the FDIC or other federal or state regulator (any such provisions,
“Regulatory Restrictions”). If any vesting of the Option or the making of any
payment pursuant to this Agreement shall violate, or shall have violated, TARP
or any Regulatory Restrictions, Optionee shall be deemed to have waived
Optionee’s right to such payment and, to the extent necessary to comply with
TARP or such Regulatory Restrictions, shall promptly repay any such amount to
the Company upon request, and this Agreement shall be deemed to be amended to
effectuate such waiver such that no obligation on the part of the Company to pay
or provide the waived amount shall occur.

5. Effect of Termination of Employment.

(a) The Option, to the extent not theretofore exercised, shall terminate on
Optionee’s Termination Date, except that:

(i) Disability: In the event a Termination or Resignation occurs due to
Optionee’s permanent disability, Optionee may during the one-year period
following such Termination Date exercise the Option to the extent it was vested
and exercisable on Optionee’s Termination Date, and such portion of the Option
that had not so previously become vested and exercisable shall be immediately
forfeited and canceled.

(ii) Death: In the event a Termination occurs due to Optionee’s death,
Optionee’s representative may during the one-year period following Optionee’s
Death exercise the Option to the extent it was vested and exercisable on
Optionee’s Termination Date, and such portion of the Option that had not so
previously become vested and exercisable shall be immediately forfeited and
canceled.

(iii) Change of Control: In the event of a Termination (other than Termination
for Cause) or Resignation occurs within two years after a Change of Control,
Optionee may during the three-year period following such Termination Date
exercise the Option to the extent such Option was exercisable on Optionee’s
Termination Date (including by reason of acceleration of vesting under Section 2
hereof).

(iv) Retirement: In the event a Termination or Resignation occurs under
circumstances that constitute Optionee’s Retirement, then:

(1) to the extent vested and exercisable on Optionee’s Termination Date, this
Option may be exercised by Optionee during the three-year period following such
Termination Date; and

(2) upon Optionee’s Retirement, Optionee shall become vested in a pro rata
portion of the Option (rounded to the nearest whole number), calculated as
follows:

(A / B * C) - D

 

-3-



--------------------------------------------------------------------------------

where, A equals the total number of completed months of service during the
Option vesting period prior to Optionee’s Retirement; B equals the total number
of full months during the Option vesting period set forth on the Stock Option
Certificate; C equals the aggregate number of shares of Common Stock set forth
on the Stock Option Certificate; and D equals the number of shares subject to
the Option that have previously vested; which pro rata portion may be exercised
by Optionee during the three-year period following such Termination Date, and
such portion of the Option that has not become vested and exercisable shall be
immediately forfeited and canceled. Notwithstanding the foregoing, as of the
date Optionee shall cease to be Retired from the Industry, Optionee shall
forfeit any unexercised portion of the Option then outstanding.

(v) Other Resignation or Termination (other than for Cause): In the event a
Termination Date occurs due to Optionee’s Resignation or Termination (other than
in circumstances described above or Termination for Cause), Optionee may during
the 90-day period following such Resignation or Termination exercise the Option
to the extent such Option was vested and exercisable on Optionee’s Termination
Date, and such portion of the Option that had not so previously become vested
and exercisable shall be immediately forfeited and canceled.

(b) In the event of Optionee’s death during the one-year period described in
Section 5(a)(i), the three-year period described in Sections 5(a)(iii) and
(iv) or the 90-day period described in Section 5(a)(v), Optionee’s
representative may, during the unexpired portion of such period, as the case may
be, following the date of Optionee’s death, exercise the Option to the extent it
was vested and exercisable at the time of Optionee’s death.

(c) Notwithstanding the foregoing provisions of this Section 5 to the contrary,
in no event shall any Option be exercised after the expiration of the term of
the Option set forth in Section 2.

6. Effect of Termination for Cause.

(a) In the event of a Termination for Cause, all unexercised Options, whether
vested or not vested, shall immediately terminate and all shares of Common Stock
purchased hereunder within the one-year period immediately preceding such
Termination for Cause (the “Option Stock”), whether held by Optionee or one or
more transferees, shall be subject to purchase by the Company pursuant to the
terms and conditions set forth in this Section 6.

(b) The purchase price for shares of Common Stock purchased by the Company
pursuant to this Section 6 will be equal to the Option Price paid therefor by
Optionee.

(c) The Company may elect to purchase all (but not less than all) of the Option
Stock by delivery of written notice (the “Purchase Notice”) to Optionee (and any
permitted transferee of the Option Stock) within 60 days after the Termination
Date. The Purchase Notice shall set forth the number of shares of Option Stock
to be acquired from each holder and the aggregate consideration to be paid for
such shares.

 

-4-



--------------------------------------------------------------------------------

(d) The closing of any purchase transaction pursuant to this Section 6 shall
take place on the date designated in the Purchase Notice, which date shall not
be more than 30 and not less than 10 days after delivery of the Purchase Notice.
The Company shall be entitled to receive customary representations and
warranties with respect to the seller’s title to the shares of Option Stock to
be purchased hereunder.

7. Compliance with Certain Laws and Regulations. If the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares subject to the Option upon any securities exchange or under any law
or regulation, or that the consent or approval of any governmental regulatory
body is necessary or desirable in connection with the granting of the Option or
the acquisition of shares thereunder, Optionee shall supply the Committee or
Company, as the case may be, with such certificates, representations and
information as the Committee or Company, as the case may be, may request and
shall otherwise cooperate with the Company in obtaining any such listing,
registration, qualification, consent or approval.

8. Definitions. For the purposes of this Agreement:

(a) “Good Reason” means the occurrence, other than in connection with a
discharge, of any of the following without Optionee’s consent: (A) a reduction
in Optionee’s base salary, target annual bonus opportunity (other than a
proportionate reduction applicable to all executives of the Company, unless such
reduction occurs during the two-year period commencing on the occurrence of a
Change of Control), or (B) Optionee being required to be based at an office or
location which is more than 50 miles from Optionee’s then-current office.
Optionee must provide written notice to the Company of the existence of Good
Reason no later than 90 days after its initial existence, and the Company shall
have a period of 30 days following its receipt of such written notice during
which it may remedy in all material respects the Good Reason condition
identified in such written notice.

(b) “Resignation” means Optionee’s relinquishment of employment with the Company
and all Subsidiaries.

(c) “Retired from the Industry” means that Optionee has retired from the Company
and all Subsidiaries under circumstances that constitute Retirement, and
Optionee (i) does not thereafter perform services as an employee, officer,
director or consultant for, or in any other capacity assist, any bank, thrift,
bank or thrift holding company, asset management company, trust company,
investment advisor, or any other financial services company (other than the
Company or a Subsidiary), whether existing or in formation, that provides or
plans to provide banking or other financial services, including but not limited
to, those relating to loans, deposits, treasury management, custodial or trust
services, or investment or wealth management services, and (ii) certifies to the
Company, at such times and in such manner as the Committee may require, that
since Optionee’s retirement, Optionee has not performed any such services.

(d) “Retirement” means any Resignation or Termination of Optionee’s employment
for any reason other than death, long-term disability or Termination for Cause
on or after age 62 and completion of at least 10 years of service with the
Company or any Subsidiary (including for this purpose continuous years of
service, if any, with a Subsidiary as of the date such Subsidiary was acquired
by the Company).

 

-5-



--------------------------------------------------------------------------------

(e) “Termination” means a termination of the employment of Optionee (i) by the
Company and all of its Subsidiaries for any reason, other than a Termination for
Cause, including, but not limited to, permanent disability (as determined by the
Committee in accordance with the Code after receipt of medical advice, or as
entitles Optionee to benefits under a long-term disability benefit plan of the
Company or a Subsidiary in which Optionee participates) or (ii) due to
Optionee’s death.

(f) “Termination Date” means the date on which a Resignation, Termination or
Termination for Cause occurs.

(g) “Termination for Cause” means a termination of the employment of Optionee by
the Company or any Subsidiary for any of the following reasons.

(i) In the case where there is an employment, change of control or similar
agreement in effect between Optionee and the Company or any Subsidiary that
defines “cause” (or similar words), the termination of an employment arrangement
that is or would be deemed to be for “cause” (or similar words) as defined in
such agreement.

(ii) In the case where there is no employment, change of control or similar
agreement in effect between Optionee and the Company or any Subsidiary, or where
there is such an agreement but the agreement does not define “cause” (or similar
words), the termination of Optionee’s employment due to:

(1) The commission by Optionee, as reasonably determined by the Committee, of
any theft, embezzlement or felony against the Company or any Subsidiaries;

(2) The commission of an unlawful or criminal act by Optionee resulting in
material injury to the business or property of the Company or Subsidiaries or of
an act generally considered to involve moral turpitude, all as reasonably
determined by the Committee;

(3) The commission of an intentional act by Optionee in the performance of
Optionee’s duties as an employee of the Company or any Subsidiary amounting to
gross negligence or misconduct or resulting in material injury to the business
or property of the Company or Subsidiaries, all as reasonably determined by the
Committee; or

(4) The habitual drunkenness or drug addiction of Optionee, as reasonably
determined by the Committee.

9. Miscellaneous.

(a) Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, delivered by overnight courier, or mailed
by first class

 

-6-



--------------------------------------------------------------------------------

mail, to Optionee at the address set forth on the records of the Company, to the
Company at the address set forth or established pursuant to Section 3, or such
other address or to the attention of such other person as the recipient party
shall have specified by prior written notice to the sending party. Any notice
under this Agreement will be deemed to have been given when received.

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(c) Complete Agreement. This Agreement, the Stock Option Certificate and those
documents expressly referred to herein embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

(d) Counterparts; Electronic Signature. This Agreement, the Stock Option
Certificate and those documents expressly referred to herein and therein may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement. This
Agreement, the Stock Option Certificate and all documents to be delivered in
connection with this Agreement may be executed and delivered by Optionee by
electronic signature, including without limitation “click-through” acceptance,
pursuant to procedures the Company may establish from time to time, and such
execution and delivery shall have the same force and effect as Optionee’s manual
signature.

(e) Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Optionee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), and is intended to bind all successors and assigns of the respective
parties, except that Optionee may not assign any of Optionee’s rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted hereby.

(f) Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
existing in its favor. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

(g) Waiver or Modification. Any waiver or modification of any of the provisions
of this Agreement shall not be valid unless made in writing and signed by the
parties hereto. Waiver by either party of any breach of this Agreement shall not
operate as a waiver of any subsequent breach.

 

-7-



--------------------------------------------------------------------------------

(h) No Employment Contract. In no event shall the granting of this Option or
Optionee’s acceptance hereof give or be deemed to give Optionee any right to
continued employment by the Company or any Subsidiary of the Company or to the
receipt of any future Option or other awards under the Plan.

 

-8-



--------------------------------------------------------------------------------

PRIVATEBANCORP, INC.

STOCK OPTION CERTIFICATE

1. Option Award. PrivateBancorp, Inc., a Delaware corporation (the “Company”),
hereby awards to [                    ] (“Optionee”) a non-qualified stock
option (“Option”) to purchase the number of shares of Common Stock, without par
value, of the Company set forth below, at the option price per share set forth
below (which is the closing price of the Company’s Common Stock on the date
hereof and which shall for all purposes constitute the “Fair Market Value”).

2. Summary. The grant date, option price per share, aggregate number of shares
subject to the Option and vesting dates are set forth below, subject in all
respects to the terms and conditions of this Stock Option Certificate, the Stock
Option Agreement delivered herewith (“Agreement”) and the PrivateBancorp, Inc.
2011 Incentive Compensation Plan (the “Plan”). [The Option is also subject to
the condition that Optionee executes and delivers a Restrictive Covenant
Agreement in form and substance approved by the Company.]1

Subject to earlier termination as provided in the Stock Option Agreement or the
Plan, this Option shall expire 10 years from the Grant Date. Except as may be
otherwise provided in the Stock Option Agreement or Plan, this Option shall vest
and be exercisable as to all or a portion of the number of shares set forth
above as follows:

 

Grant Date   [                ], 2011 Option Price   $[            ], per share
Number of Shares   [            ] shares of PrivateBancorp, Inc. common stock,
no par value Vesting Dates  

Exercisable on or after the following

dates, but prior to expiration

 

Maximum percentage taking into

account prior exercises

  1st anniversary of Grant Date   1/3 of Option   2nd anniversary of Grant Date
  1/3 of Option   3rd anniversary of Grant Date   1/3 of Option

3. Acceptance and Agreement by Optionee. Optionee hereby accepts the Option
described above, and agrees to be bound by the terms, conditions and
restrictions of such Option as set forth in this Stock Option Certificate, the
Agreement and the Plan. Optionee acknowledges having read and understood such
documents and understands that vesting of the Option is conditioned upon
continued employment with the Company or its Subsidiaries, except as otherwise
expressly set forth in the Agreement or the Plan.

 

PRIVATEBANCORP, INC.     OPTIONEE By:  

 

   

 

Name:   Joan Schellhorn     [                    ] Title:   Chief Human
Resources Officer    

 

1 

Include to the extent Optionee has not previously executed a Restrictive
Covenant Agreement.